Citation Nr: 1409439	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  10-18 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for a lumbar spine disability, evaluated as 20 percent disabling prior to April 21, 2009, evaluated as 20 percent disabling from June 1, 2009, to September 8, 2010, and evaluated as 20 percent disabling as of January 1, 2011, to include the issue of entitlement to an extension of a temporary total rating due to treatment requiring convalescence, in effect from September 9, 2010, to December 31, 2010.

2.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from November 1972 to March 1973.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, that denied an increased rating for a lumbar spine disability.

In an April 2009 rating decision, the RO granted a temporary total rating for the lumbar spine disability due to treatment requiring convalescence, effective from April 21, 2009, to May 31, 2009.

In a February 2011 rating decision, the RO granted another temporary total rating for the lumbar spine disability, effective from September 9, 2010, to December 31, 2010.

In April 2011, the Veteran testified during a hearing before the undersigned Acting Veterans Law Judge at the RO.  At that time, he submitted additional evidence with a waiver of RO review.  He also raised the issue of entitlement to an extension of the recent temporary total rating.  As that issue is inextricably intertwined with the evaluation of the lumbar spine disability, the Board will take jurisdiction over it and has characterized the increased rating issue as listed on the title page.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

In February 2013, the Veteran filed a claim for a total disability rating based on individual unemployability (TDIU) due to his lumbar spine disability.  Thus, the issue of entitlement to a TDIU is before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

During the hearing, the Veteran raised issues of entitlement to service connection for urinary and bowel impairment as secondary to the service-connected lumbar spine disability and an increased rating for radiculopathy of the lower extremities.  Those issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As noted in the introduction, the Veteran has raised the issue of entitlement to an extension of a temporary total rating due to treatment requiring convalescence, in effect from September 9, 2010, to December 31, 2010.  As a favorable decision on that issue would change the rating period for consideration, that issue is inextricably intertwined with the increased rating issue on appeal and a Board decision on the latter claim at this time would be premature.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the AOJ must adjudicate the claim for an extension of the temporary total rating in the first instance prior to the Board's adjudication of the rating claim on appeal.

The duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination). 

In this case, the Veteran's lumbar spine disability was last examined by VA in September 2008.  As indicated in the introduction, he has since undergone two surgical procedures to the lumbar spine, the first in April 2009 and the second in September 2010.  In order to properly assess the Veteran's claim, he should be afforded another VA examination.  In that regard, even the most recent medical evidence, consisting of a VA treatment note, is dated in January 2011, which is now over three years old.  Thus, the Board finds that the evidence of record does not adequately describe the current severity of his disability.

Prior to the examination, any outstanding VA medical records should be obtained.  The Veteran receives treatment from the Wichita VA Medical Center (VAMC) and the record contains treatment notes dated through January 2011.  Thus, any treatment notes since that time should be obtained.

Also, through his representative, the Veteran submitted additional evidence to the RO in December 2012.  He did not waive RO review of that evidence.  He again submitted additional evidence in January 2014, at which time he indicated his desire to waive RO review of all evidence added to the claims file since the issuance of the last supplemental statement of the case.  The Board observes that only a statement of the case has been issued in this case, in April 2010.  Regardless, as the appeal is being remanded, all evidence added to the claims file since the issuance of the April 2010 statement of the case should be considered.

As the remand of the above claim could affect the claim for a TDIU, the Board finds that the claims are inextricably intertwined and a Board decision on the TDIU claim would be premature.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).  Moreover, the Veteran should be furnished a notice letter on the issue of entitlement to a TDIU prior to adjudication.

The Veteran is hereby notified that it is the Veteran's responsibility to report for any scheduled examination, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim(s).  38 C.F.R. §§ 3.158 and 3.655 (2013). 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Send the Veteran a VCAA notice letter on the issue of entitlement to a TDIU.

2.  Ask the Veteran to identify all VA and private health care providers who have treated him for any relevant symptoms after January 2011, in order to determine if relevant records exist that are not currently associated with the claims files.  After securing any necessary releases, attempt to obtain all identified treatment records.  Regardless of a reply, obtain any records of treatment from the Wichita VAMC since January 2011.

3.  After the development requested in the first two paragraphs of this remand has been completed, schedule the Veteran for an examination to determine the current severity of his lumbar spine disability.  The examiner should review the claims file and note that review in the report.  Any necessary diagnostic testing and evaluation should be performed.  All clinical manifestations of the lumbar spine disability should be indicated.  

The examiner should discuss the impact of the lumbar spine disability on the Veteran's ability to obtain and maintain employment.  The examiner should specifically opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his lumbar spine disability.  A thorough rationale should be provided.

4.  Then, readjudicate the claims, including adjudication of the claims for an extension of a temporary total rating due to treatment requiring convalescence, in effect from September 9, 2010, to December 31, 2010, and for a TDIU, with consideration of all evidence added to the claims file since the issuance of the April 2010 statement of the case.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claims to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

